     Case 2:20-cv-00267-SMJ        ECF No. 1      filed 08/03/20    PageID.1 Page 1 of 29




     Deborah M. Nelson (WSBA #23087)
 1
     Jeffrey D. Boyd (WSBA #41620)
 2   NELSON BOYD, PLLC
     411 University Street, Suite 1200
 3   Seattle, Washington 98101
     Telephone: (206) 971-7601
 4
     nelson@nelsonboydlaw.com
 5   boyd@nelsonboydlaw.com
 6   Lori E. Andrus (to be admitted pro hac vice)
 7   Jennie Lee Anderson (to be admitted pro hac vice)
     ANDRUS ANDERSON LLP
 8   155 Montgomery Street, Suite 900
     San Francisco, California 94104
 9   Telephone: (415) 986-1400
10   Facsimile: (415) 986-1474
     lori@andrusanderson.com
11   jennie@andrusanderson.com
12
     Attorneys for Plaintiff
13
                                  UNITED STATES DISTRICT COURT
14
15                        FOR THE EASTERN DISTRICT OF WASHINGTON

16    GARY G. LINDEBLAD,                               Case No.:
17                   Plaintiff,                        COMPLAINT
18
             vs.                                       JURY TRIAL DEMANDED
19
      MONSANTO COMPANY,
20
21                   Defendant.

22
23          Plaintiff Gary G. Lindeblad (“Plaintiff”), by and through his undersigned counsel, brings
24   this Complaint for damages against Defendant Monsanto Company (“Defendant” or “Monsanto”),
25   and alleges the following:
26                                   I.      NATURE OF THE CASE
27          1.      This is an action for damages suffered by Plaintiff as a direct and proximate result of
28   Defendant’s negligent and wrongful conduct in connection with the design, development,



                                                       1                         Case No.
                                                  COMPLAINT
     Case 2:20-cv-00267-SMJ         ECF No. 1         filed 08/03/20   PageID.2 Page 2 of 29




 1   manufacture, testing, packaging, promoting, marketing, advertising, distribution, labeling, and/or
 2   sale of the herbicide Roundup®, containing the active ingredient glyphosate.
 3           2.     Plaintiff maintains that Roundup® and/or glyphosate is defective, dangerous to
 4   human health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper
 5   warnings and directions as to the dangers associated with its use.
 6           3.     Plaintiff’s injuries, like those striking thousands of similarly situated victims across
 7   the country, were avoidable.
 8                                  II.    JURISDICTION AND VENUE
 9           4.     This Court has jurisdiction over Defendant and this action pursuant to 28 U.S.C.
10   § 1332 because there is complete diversity of citizenship between Plaintiff and Defendant.
11   Defendant is incorporated in, and/or maintains its principal place of business outside of the state in
12   which the Plaintiff reside.
13           5.     The amount in controversy exceeds $75,000, exclusive of interest and cost.
14           6.     The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
15           7.     Venue is proper within this district pursuant to 28 U.S.C. § 1391 in that Defendant
16   conducts business here and is subject to personal jurisdiction in this district. Furthermore,
17   Defendant sells, markets, and/or distributes Roundup within the Eastern District of Washington.
18   Also, a substantial part of the acts and/or omissions giving rise to these claims occurred within this
19   district.
20                                             III.      PARTIES
21           8.     Plaintiff Lindeblad is over the age of eighteen and is a resident and citizen of
22   Spokane County, Washington.
23           9.     Plaintiff brings this action for injuries he sustained by exposure to Roundup
24   containing the active ingredient glyphosate and the surfactant POEA. As a direct and proximate
25   result of being exposed to Roundup, Plaintiff developed non-Hodgkin’s lymphoma (“NHL”).
26           10.    “Roundup” refers to all formulations of Defendant’s Roundup products, including,
27   but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup Custom
28   Herbicide, Roundup D-Pak herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,



                                                          2                        Case No.
                                                  COMPLAINT
     Case 2:20-cv-00267-SMJ         ECF No. 1        filed 08/03/20   PageID.3 Page 3 of 29




 1   Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed & Grass Killer, Roundup Grass and
 2   Weed Killer, Roundup Herbicide, Roundup Original 2k herbicide, Roundup Original II Herbicide,
 3   Roundup Pro Concentrate, Roundup Prodry Herbicide, Roundup Promax, Roundup Quik Stik Grass
 4   and Weed Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate Weed & Grass
 5   Killer, Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup Ready-to-Use
 6   Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-to-Use Weed &
 7   Grass Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra Dry, Roundup Ultra
 8   Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed & Grass Killer
 9   Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed & Grass killer
10   Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup Weed & Grass
11   Killer1 Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry Herbicide, or any
12   other formulation of containing the active ingredient glyphosate.
13          11.     Defendant Monsanto is incorporated in the state of Delaware, with a principal place
14   of business in St. Louis, Missouri.
15          12.     Defendant advertises and sells goods, specifically Roundup, throughout the United
16   States, including in Washington.
17          13.     Defendant transacted and conducted business within the State of Washington that
18   relates to the allegations in this Complaint.
19          14.     Defendant derived substantial revenue from goods and products used in the State of
20   Washington.
21          15.     Defendant expected or should have expected its acts to have consequences within
22   the State of Washington, and derived substantial revenue from interstate commerce.
23          16.     Defendant engaged in the business of designing, developing, manufacturing, testing,
24   packaging, marketing, distributing, labeling, and/or selling Roundup.
25          17.     Defendant is authorized to do business in the State of Washington and derives
26   substantial income from doing business in this state.
27          18.     Defendant purposefully availed itself of the privilege of conducting activities with
28   the State of Washington, thus invoking the benefits and protections of its laws.



                                                         3                       Case No.
                                                     COMPLAINT
     Case 2:20-cv-00267-SMJ          ECF No. 1      filed 08/03/20     PageID.4 Page 4 of 29




 1           19.     Defendant designed, sold, advertised, manufactured and/or distributed Roundup,
 2   with full knowledge of its dangerous and defective nature.
 3                                    IV.    FACTUAL ALLEGATIONS
 4           20.     Plaintiff repeats, reiterates, and re-alleges each and every allegation of this
 5   Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect
 6   as if more fully set forth herein.
 7           21.     At all relevant times, Defendant was in the business of, and did, design, research,
 8   manufacture, test, advertise, promote, market, sell and distribute the commercial herbicide
 9   Roundup.
10           22.     Monsanto is a multinational agricultural biotechnology corporation based in
11   St. Louis, Missouri. It is the world’s leading producer of glyphosate.
12           23.     Defendant discovered the herbicidal properties of glyphosate during the 1970s and
13   subsequently began to design, research, manufacture, sell and distribute glyphosate-based Roundup
14   as a broad spectrum herbicide.
15           24.     Glyphosate is the active ingredient in Roundup.
16           25.     Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to
17   compete with commercial crops grown around the globe.
18           26.     Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based
19   only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-
20   phosphate synthase, known as EPSP synthase.
21           27.     Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase
22   that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid in
23   plant tissue and ultimately plant death.
24           28.     Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,
25   and roots, and detectable quantities accumulate in the plant tissues.
26           29.     The original Roundup, containing the active ingredient glyphosate, was introduced
27   in 1974. Today, glyphosate products are among the world’s most widely used herbicides.
28



                                                         4                          Case No.
                                                    COMPLAINT
     Case 2:20-cv-00267-SMJ          ECF No. 1      filed 08/03/20     PageID.5 Page 5 of 29




 1           30.     Defendant is intimately involved in the development, design, manufacture,
 2   marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of which are
 3   marketed as being resistant to Roundup i.e., Roundup Ready®. As of 2009, Defendant was the
 4   world’s leading producer of seeds designed to be Roundup Ready. In 2010, an estimated 70% of
 5   corn and cotton, and 90% of soybean fields in the United States contained Roundup Ready seeds.
 6           31.     Each year approximately 250 million pounds of glyphosate are sprayed on crops,
 7   commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been
 8   driven largely by the proliferation of genetically engineered crops, crops specifically tailored to
 9   resist the activity of glyphosate.
10           32.     For nearly 40 years, consumers, farmers, and the general public, including Plaintiff,
11   have used Roundup, unaware of its carcinogenic properties.
12                   REGISTRATION OF HERBICIDES UNDER FEDERAL LAW
13           33.     The manufacture, formulation and distribution of herbicides, such as Roundup, are
14   regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7. U.S.C.
15   § 136 et seq. FIFRA requires that all pesticides be registered with the Environmental Protection
16   Agency (“EPA) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C.
17   § 136a(a).
18           34.     The EPA requires as part of the registration process, among other requirements, a
19   variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other
20   potential non-target organisms, and other adverse effects on the environment. Registration by the
21   EPA, however, is not an assurance or finding of safety. The determination the EPA makes in
22   registering or re-registering a product is not that the product is “safe,” but rather that use of the
23   product in accordance with its label directions “will not generally cause unreasonable adverse
24   effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).
25           35.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any
26   unreasonable risk to man or the environment, taking into account the economic, social, and
27   environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus
28



                                                         5                          Case No.
                                                    COMPLAINT
     Case 2:20-cv-00267-SMJ         ECF No. 1       filed 08/03/20   PageID.6 Page 6 of 29




 1   requires the EPA to make a risk/benefit analysis in determining whether a registration should be
 2   granted or allowed to continue to be sold in commerce.
 3          36.     The EPA and the State of Washington registered Roundup for distribution, sale, and
 4   manufacture in the United States and the State of Washington.
 5          37.     FIFRA generally requires that the registrant, Monsanto, conduct health and safety
 6   testing of pesticide products. The government is not required, nor is it able, to perform the product
 7   tests that are required of the manufacturer.
 8          38.
 9                            MONSANTO’S FALSE REPRESENTATIONS
                              REGARDING THE SAFETY OF ROUNDUP
10
11          39.     In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against
12   Monsanto based on its false and misleading advertising of Roundup products. Specifically, the
13   lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based
14   herbicides, including Roundup, were “safer than table salt” and “practically non-toxic” to
15   mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading
16   about the human and environmental safety of Roundup are the following:
17                  a) Remember that environmentally friendly Roundup herbicide is
18                     biodegradable. It won’t build up in the soil so you can use Roundup
                       with confidence along customers’ driveways, sidewalks and fences ...
19
                    b) And remember that Roundup is biodegradable and won’t build up in
20                     the soil. That will give you the environmental confidence you need to
                       use Roundup everywhere you've got a weed, brush, edging or
21                     trimming problem.

22                  c) Roundup biodegrades into naturally occurring elements.
23                  d) Remember that versatile Roundup herbicide stays where you put it.
                       That means there’s no washing or leaching to harm customers' shrubs
24                     or other desirable vegetation.
25                  e) This non-residual herbicide will not wash or leach in the soil. It ...
                       stays where you apply it.
26
                    f) You can apply Accord with “confidence because it will stay where you
27                     put it” it bonds tightly to soil particles, preventing leaching. Then,
                       soon after application, soil microorganisms biodegrade into natural
28                     products.



                                                        6                         Case No.
                                                    COMPLAINT
     Case 2:20-cv-00267-SMJ        ECF No. 1      filed 08/03/20    PageID.7 Page 7 of 29



                    g) Glyphosate is less toxic to rats than table salt following acute oral
 1                     ingestion.
 2                  h) Glyphosate’s safety margin is much greater than required. It has over
                       a 1,000-fold safety margin in food and over a 700-fold safety margin
 3                     for workers who manufacture it or use it.
 4                  i) You can feel good about using herbicides by Monsanto. They carry a
 5                     toxicity category rating of ‘practically non-toxic’ as it pertains to
                       mammals, birds and fish.
 6
                    j) “Roundup can be used where kids and pets will play and breaks down
 7                     into natural material.” This ad depicts a person with his head in the
                       ground and a pet dog standing in an area which has been treated with
 8                     Roundup.1

 9          40.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance
10   with NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing
11   or broadcasting any advertisements [in New York] that represent, directly or by implication” that:
12                  a) its glyphosate-containing pesticide products or any component thereof
13                     are safe, non-toxic, harmless or free from risk.

14                                               ***

15                  b) its glyphosate-containing pesticide products or any component thereof
                       manufactured, formulated, distributed or sold by Monsanto are
16                     biodegradable

17                                               ***
18                  c) its glyphosate-containing pesticide products or any component thereof
                       stay where they are applied under all circumstances and will not move
19                     through the environment by any means.
20                                               ***
21                  d) its glyphosate-containing pesticide products or any component thereof
                       are “good” for the environment or are “known for their environmental
22                     characteristics.”
23                                               ***
24
                    e) glyphosate-containing pesticide products or any component thereof are
25                     safer or less toxic than common consumer products other than
                       herbicides;
26
27
28   1
      Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of
     Discontinuance Pursuant to Executive Law § 63(15) (Nov. 1996).


                                                       7                          Case No.
                                                  COMPLAINT
     Case 2:20-cv-00267-SMJ        ECF No. 1      filed 08/03/20    PageID.8 Page 8 of 29



                    f) its glyphosate-containing products or any component thereof might be
 1                     classified as “practically non-toxic.”
 2
 3          41.     Monsanto did not alter its advertising in the same manner in any state other than

 4   New York, and on information and belief still has not done so today.

 5          42.     In 2009, France’s highest court ruled that Monsanto had not told the truth about the

 6   safety of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely

 7   advertised its herbicide Roundup as “biodegradable” and that it “left the soil clean.”2

 8                        EVIDENCE OF CARCINOGENICITY IN ROUNDUP

 9          43.     As early as the 1980s Monsanto was aware of glyphosate’s carcinogenic properties.

10          44.     On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”)

11   Toxicology Branch published a memorandum classifying glyphosate as a Category C oncogene.3

12   Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.

13          45.     In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-

14   103214). The Registration standard required additional phytotoxicity, environmental fate,

15   toxicology, product chemistry, and residue chemistry studies. All of the data required was

16   submitted and reviewed and/or waived.

17          46.     In October 1991, the EPA published a Memorandum entitled “Second Peer Review

18   of Glyphosate.” The memorandum changed glyphosate’s classification to Group E (evidence of

19   non-carcinogenicity for humans). Two peer review committee members did not concur with the

20   conclusions of the committee and one member refused to sign.4

21          47.     In addition to the toxicity of the active molecule, many studies support the

22   hypothesis that glyphosate formulations found in Defendant’s Roundup products are more

23
24
25
     2
       Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
26
     http://news.bbc.co.uk/2/hi/europe/8308903.stm.
     3
27     Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States
     Environmental Protection Agency.
28   4
       Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States
     Environmental Protection Agency.


                                                       8                         Case No.
                                                  COMPLAINT
     Case 2:20-cv-00267-SMJ          ECF No. 1    filed 08/03/20     PageID.9 Page 9 of 29




 1   dangerous and toxic than glyphosate alone.5 As early as 1991 evidence existed demonstrating that
 2   glyphosate formulations were significantly more toxic than glyphosate alone.6
 3            48.   In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell
 4   Division Dysfunction at the Level of CDK1/Cyclin B Activation.”
 5            49.   The study found that Roundup caused delays in the cell cycles of sea urchins, while
 6   the same concentrations of glyphosate alone proved ineffective and did not alter cell cycles.
 7            50.   In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect
 8   cell cycle regulation.” The study demonstrated a molecular link between glyphosate-based
 9   products and cell cycle dysregulation.
10            51.   The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and
11   human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent
12   development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such as
13   cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose of
14   glyphosate affecting cells.”7
15            52.   In 2005, Francisco Peixoto published a study showing that Roundup’s effects on rat
16   liver mitochondria are much more toxic and harmful than the same concentrations of glyphosate
17   alone.
18            53.   The Peixoto study suggested that the harmful effects of Roundup on mitochondrial
19   bioenergetics could not be exclusively attributed to glyphosate and could be the result of other
20   chemicals, namely the surfactant POEA, or alternatively due to the possible synergy between
21   glyphosate and Roundup formulation products.
22            54.   In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the
23   effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.
24            55.   The study used dilution levels of Roundup and glyphosate far below agricultural
25   recommendations, corresponding with low levels of residues in food. The study concluded that
26   supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify
27
     5
       Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004.
28   6
       Martinez et al 1991.
     7
       Molinari, 2000; Stewart et al., 2003.


                                                        9                         Case No.
                                                  COMPLAINT
     Case 2:20-cv-00267-SMJ       ECF No. 1      filed 08/03/20    PageID.10 Page 10 of 29




 1    toxicity of glyphosate alone. The study further suggested that determinations of glyphosate toxicity
 2    should take into account the presence of adjuvants, or those chemicals used in the formulation of
 3    the complete pesticide. The study confirmed that the adjuvants in Roundup are not inert and that
 4    Roundup is always more toxic than its active ingredient glyphosate.
 5           56.     The results of these studies were confirmed in recently published peer-reviewed
 6    studies and were at all times available and/or known to Defendant.
 7           57.     Defendant knew or should have known that Roundup is more toxic than glyphosate
 8    alone and that safety studies on Roundup, Roundup’s adjuvants and “inert” ingredients, and/or the
 9    surfactant POEA were necessary to protect Plaintiff from Roundup.
10           58.     Defendant knew or should have known that tests limited to Roundup’s active
11    ingredient glyphosate were insufficient to prove the safety of Roundup.
12           59.     Defendant failed to appropriately and adequately test Roundup, Roundup’s
13    adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.
14           60.     Rather than performing appropriate tests, Defendant relied upon flawed industry-
15    supported studies designed to protect Defendant’s economic interests rather than Plaintiff and the
16    consuming public.
17           61.     Despite possessing knowledge that Roundup was considerably more dangerous than
18    glyphosate alone, Defendant continued to promote Roundup as safe.
19                            IARC CLASSIFICATION OF GLYPHOSATE
20           62.     The International Agency for Research on Cancer (“IARC”) is the specialized
21    intergovernmental cancer agency the World Health Organization (“WHO”) of the United Nations
22    tasked with conducting and coordinating research into the causes of cancer.
23           63.     An IARC Advisory Group to Recommend Priorities for IARC Monographs during
24    2015–2019 met in April 2014. Though nominations for the review were solicited, a substance must
25    meet two criteria to be eligible for review by the IARC Monographs: there must already be some
26    evidence of carcinogenicity of the substance, and there must be evidence that humans are exposed
27    to the substance.
28



                                                       10                        Case No.
                                                  COMPLAINT
     Case 2:20-cv-00267-SMJ        ECF No. 1      filed 08/03/20     PageID.11 Page 11 of 29




 1           64.     IARC set glyphosate for review in 2015-2016. IARC uses five criteria for
 2    determining priority in reviewing chemicals. The substance must have a potential for direct impact
 3    on public health; scientific literature to support suspicion of carcinogenicity; evidence of significant
 4    human exposure; high public interest and/or potential to bring clarity to a controversial area and/or
 5    reduce public anxiety or concern; related agents similar to one given high priority by the above
 6    considerations. Data reviewed is sourced preferably from publicly accessible, peer-reviewed data.
 7           65.     On March 24, 2015, after its cumulative review of human, animal, and DNA studies
 8    for more than one (1) year, many of which have been in Defendant’s possession since as early as
 9    1985, the IARC’s working group published its conclusion that the glyphosate contained in
10    Defendant’s Roundup herbicide, is a Class 2A “probable carcinogen” as demonstrated by the
11    mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in
12    animals.
13           66.     The IARC’s full Monograph was published on July 29, 2015 and established
14    glyphosate as a class 2A probable carcinogen to humans. According to the authors glyphosate
15    demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A
16    classification based on evidence of carcinogenicity in humans and animals.
17           67.     The IARC Working Group found an increased risk between exposure to glyphosate
18    and NHL and several subtypes of NHL, and the increased risk continued after adjustment for other
19    pesticides.
20           68.     The IARC also found that glyphosate caused DNA and chromosomal damage in
21    human cells.
22                        EARLIER EVIDENCE OF GLYPHOSATE’S DANGER
23           69.     Despite the new classification by the IARC, Defendant has had ample evidence of
24    glyphosate and Roundup’s genotoxic properties for decades.
25           70.     Genotoxicity refers to chemical agents that are capable of damaging the DNA within
26    a cell through genetic mutations, which is a process that is believed to lead to cancer.
27           71.     In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana
28    catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”



                                                        11                         Case No.
                                                    COMPLAINT
     Case 2:20-cv-00267-SMJ       ECF No. 1      filed 08/03/20    PageID.12 Page 12 of 29




 1           72.     The study found that tadpoles exposed to Roundup showed significant DNA damage
 2    when compared with unexposed control animals.
 3           73.     Both human and animal studies have shown that glyphosate and glyphosate-based
 4    formulations such as Roundup can induce oxidative stress.
 5           74.     Oxidative stress and associated chronic inflammation are believed to be involved in
 6    carcinogenesis.
 7           75.     The IARC Monograph notes that “[s]trong evidence exists that glyphosate, AMPA
 8    and glyphosate-based formulations can induce oxidative stress.”
 9           76.     In 2006 César Paz-y-Miño published a study examining DNA damage in human
10    subjects exposed to glyphosate.
11           77.     The study produced evidence of chromosomal damage in blood cells showing
12    significantly greater damage after exposure to glyphosate than before in the same individuals,
13    suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on
14    exposed individuals.
15           78.     The IARC Monograph reflects the volume of evidence of glyphosate pesticides’
16    genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is
17    strong.”
18           79.     Despite knowledge to the contrary, Defendant maintains that there is no evidence
19    that Roundup is genotoxic, that regulatory authorities and independent experts are in agreement that
20    Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.
21           80.     In addition to glyphosate and Roundup’s genotoxic properties, Defendant has long
22    been aware of glyphosate’s carcinogenic properties.
23           81.     Glyphosate and Roundup in particular have long been associated with
24    carcinogenicity and the development of numerous forms of cancer, including, but not limited to,
25    NHL, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.
26           82.     Defendant has known of this association since the early to mid-1980s and numerous
27    human and animal studies have evidenced the carcinogenicity of glyphosate and/or Roundup.
28



                                                       12                        Case No.
                                                  COMPLAINT
     Case 2:20-cv-00267-SMJ         ECF No. 1      filed 08/03/20    PageID.13 Page 13 of 29




 1           83.     In 1985 the EPA studied the effects of glyphosate in mice finding a dose related
 2    response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the
 3    glyphosate was oncogenic.
 4           84.     In 2003 Lennart Hardell and Mikael Eriksson published the results of two case
 5    controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.
 6           85.     The study concluded that glyphosate had the most significant relationship to NHL
 7    among all herbicides studies with an increased odds ratio of 3.11.
 8           86.     In 2003 AJ De Roos published a study examining the pooled data of mid-western
 9    farmers, examining pesticides and herbicides as risk factors for NHL.
10           87.     The study, which controlled for potential confounders, found a relationship between
11    increased NHL incidence and glyphosate.
12           88.     In 2008 Mikael Eriksson published a study a population based case-control study of
13    exposure to various pesticides as a risk factor for NHL.
14           89.     This strengthened previous associations between glyphosate and NHL.
15           90.     In spite of this knowledge, Defendant continued to issue broad and sweeping
16    statements suggesting that Roundup was, and is, safer than ordinary household items such as table
17    salt, despite a lack of scientific support for the accuracy and validity of these statements and, in
18    fact, voluminous evidence to the contrary.
19           91.     Upon information and belief, these statements and representations have been made
20    with the intent of inducing Plaintiff and the public at large to purchase, and increase the use of,
21    Roundup for Defendant’s pecuniary gain, and in fact did induce Plaintiff to use Roundup.
22           92.     Defendant made these statements with complete disregard and reckless indifference
23    to the safety of Plaintiff and the general public.
24           93.     Notwithstanding Defendant’s representations, scientific evidence has established a
25    clear association between glyphosate and genotoxicity, inflammation, and an increased risk of
26    many cancers, including, but not limited to, NHL, multiple myeloma, and soft tissue sarcoma.
27
28



                                                           13                       Case No.
                                                     COMPLAINT
     Case 2:20-cv-00267-SMJ        ECF No. 1     filed 08/03/20     PageID.14 Page 14 of 29




 1            94.    Defendant knew or should have known that glyphosate is associated with an
 2    increased risk of developing cancer, including, but not limited to, NHL, multiple myeloma, and soft
 3    tissue sarcomas.
 4            95.    Defendant failed to appropriately and adequately inform and warn Plaintiff of the
 5    serious and dangerous risks associated with the use of and exposure to glyphosate and/or Roundup,
 6    including, but not limited to, the risk of developing NHL, as well as other severe and personal
 7    injuries, which are permanent and/or long-lasting in nature, cause significant physical pain and
 8    mental anguish, diminished enjoyment of life, and the need for medical treatment, monitoring
 9    and/or medications.
10            96.    Despite the IARC’s classification of glyphosate as a class 2A probable carcinogen,
11    Defendant continues to maintain that glyphosate and/or Roundup is safe, non-carcinogenic, non-
12    genotoxic, and falsely warrant to users and the general public that independent experts and
13    regulatory agencies agree that there is no evidence of carcinogenicity or genotoxicity in glyphosate
14    and Roundup.
15            97.    Defendant has claimed and continues to claim that Roundup is safe, non-
16    carcinogenic, and non-genotoxic.
17            98.    Glyphosate, and Roundup products in particular, have long been associated with
18    serious side effects and many regulatory agencies around the globe have banned or are currently
19    banning the use of glyphosate herbicide products.
20            99.    Defendant’s statements proclaiming the safety of Roundup and disregarding its
21    dangers misled Plaintiff.
22            100.   Despite Defendant’s knowledge that Roundup was associated with an elevated risk
23    of developing cancer, Defendant’s promotional campaigns focused on Roundup’s purported “safety
24    profile.”
25            101.   Defendant’s failure to adequately warn Plaintiff resulted in (1) Plaintiff using and
26    being exposed to glyphosate instead of using another acceptable and safe method of controlling
27    unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct consumers
28    about the risk of cancer, including NHL, and other injuries associated with Roundup.



                                                       14                         Case No.
                                                   COMPLAINT
     Case 2:20-cv-00267-SMJ         ECF No. 1     filed 08/03/20    PageID.15 Page 15 of 29




 1           102.      Defendant failed to seek modification of the labeling of Roundup to include relevant
 2    information regarding the risks and dangers associated with Roundup exposure.
 3           103.      The failure of Defendant to appropriately warn and inform the EPA has resulted in
 4    inadequate warnings in safety information presented directly to users and consumers.
 5           104.      The failure of Defendant to appropriately warn and inform the EPA has resulted in
 6    the absence of warning or caution statements that are adequate to protect health and the
 7    environment.
 8           105.      The failure of Defendant to appropriately warn and inform the EPA has resulted in
 9    the directions for use that are not adequate to protect health and the environment.
10           106.      By reason of the foregoing acts and omissions, Plaintiff seeks compensatory
11    damages as a result of Plaintiff’s use of, and exposure to, Roundup which caused or was a
12    substantial contributing factor in causing Plaintiff to suffer from cancer, specifically NHL, and
13    Plaintiff suffered severe and personal injuries which are permanent and lasting in nature, physical
14    pain and mental anguish, including diminished enjoyment of life.
15           107.      By reason of the foregoing, Plaintiff was severely and permanently injured.
16           108.      By reason of the foregoing acts and omissions, Plaintiff has endured and, in some
17    categories continues to suffer, emotional and mental anguish, medical expenses, and other
18    economic and non-economic damages, as a result of the actions and inactions of Defendant.
19                                PLAINTIFF’S EXPOSURE TO ROUNDUP
20           109.      Beginning in the 1970s, and continuing for decades, Plaintiff sprayed Roundup on a
21    regular basis.
22           110.      Plaintiff was diagnosed with NHL in 1999, and has subsequently undergone
23    treatment.
24           111.      Plaintiff developed NHL as a result of his exposure to Roundup product. As a result
25    of his injury, Plaintiff incurred significant economic and non-economic damages.
26
27
28



                                                        15                        Case No.
                                                    COMPLAINT
     Case 2:20-cv-00267-SMJ         ECF No. 1      filed 08/03/20     PageID.16 Page 16 of 29




 1             EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS
 2            112.    Plaintiff repeats, reiterates, and re-alleges each and every allegation of this
 3    Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect
 4    as if more fully set forth herein.
 5            113.    The running of any statute of limitations has been tolled by reason of Defendant’s
 6    fraudulent concealment. Defendant, through affirmative misrepresentations and omissions, actively
 7    concealed from Plaintiff the true risks associated with Roundup and glyphosate.
 8            114.    At all relevant times, Defendant has maintained that Roundup is safe, non-toxic, and
 9    non-carcinogenic.
10            115.    As a result of Defendant’s actions, Plaintiff was unaware, and could not reasonably
11    have known or have learned through reasonable diligence, that Roundup and/or glyphosate contact
12    exposed him to the risks alleged herein and that those risks were the direct and proximate result of
13    Defendant’s acts and omissions.
14            116.    Furthermore, Defendant is estopped from relying on any statute of limitations
15    because of its fraudulent concealment of the true character, quality and nature of Roundup.
16    Defendant was under a duty to disclose the true character, quality, and nature of Roundup because
17    this was non-public information over which Defendant had and continues to have exclusive control,
18    and because Defendant knew that this information was not available to Plaintiff or to distributors of
19    Roundup. In addition, Defendant is estopped from relying on any statute of limitations because of
20    their intentional concealment of these facts.
21            117.    Plaintiff had no knowledge that Defendant was engaged in the wrongdoing alleged
22    herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant, Plaintiff could
23    not have reasonably discovered the wrongdoing at any time prior. Also, the economics of this fraud
24    should be considered. Defendant had the ability to and did spend enormous amounts of money in
25    furtherance of its purpose of marketing, promoting and/or distributing a profitable herbicide,
26    notwithstanding the known or reasonably known risks. Plaintiff and medical professionals could
27    not have afforded and could not have possibly conducted studies to determine the nature, extent,
28    and identity of related health risks, and were forced to rely on only the Defendant’s representations.



                                                         16                          Case No.
                                                      COMPLAINT
     Case 2:20-cv-00267-SMJ         ECF No. 1      filed 08/03/20     PageID.17 Page 17 of 29




 1    Accordingly, Defendant is precluded by the discovery rule and/or the doctrine of fraudulent
 2    concealment from relying upon any statute of limitations.
 3                                         V.    CLAIMS FOR RELIEF
 4            118.    Plaintiff repeats, reiterates, and re-alleges each and every allegation of this
 5    Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect
 6    as if more fully set forth herein.
 7                                         FIRST CLAIM FOR RELIEF
                                                (NEGLIGENCE)
 8
 9            119.    Plaintiff repeats, reiterates, and re-alleges each and every allegation of this
10    Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect
11    as if more fully set forth herein.
12            120.    Defendant had a duty to exercise reasonable care in the designing, researching,
13    testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of
14    Roundup into the stream of commerce, including a duty to assure that the product would not cause
15    users to suffer unreasonable, dangerous side effects.
16            121.    Defendant failed to exercise ordinary care in the designing, researching, testing,
17    manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance, quality
18    control, and/or distribution of Roundup into interstate commerce in that Defendant knew or should
19    have known that using Roundup created a high risk of unreasonable, dangerous side effects,
20    including, but not limited to, the development of NHL, as well as other severe and personal injuries
21    which are permanent and lasting in nature, physical pain and mental anguish, including diminished
22    enjoyment of life, as well as need for lifelong medical treatment, monitoring, and/or medications.
23            122.    The negligence by Defendant, its agents, servants, and/or employees, included but
24    was not limited to the following acts and/or omissions:
25                    a) Manufacturing, producing, promoting, formulating, creating, and/or
26                       designing Roundup without thoroughly testing it;

27                    b) Failing to test Roundup and/or failing to adequately, sufficiently, and
                         properly test Roundup;
28



                                                         17                          Case No.
                                                     COMPLAINT
     Case 2:20-cv-00267-SMJ    ECF No. 1     filed 08/03/20    PageID.18 Page 18 of 29



                  c) Not conducting sufficient testing programs to determine whether or
 1                   not Roundup was safe for use; in that Defendant knew or should have
                     known that Roundup was unsafe and unfit for use by reason of the
 2                   dangers to its users;
 3                d) Not conducting sufficient testing programs and studies to determine
 4                   Roundup’s carcinogenic properties even after Defendant had
                     knowledge that Roundup is, was, or could be carcinogenic;
 5
                  e) Failing to conduct sufficient testing programs to determine the safety
 6                   of “inert” ingredients and/or adjuvants contained within Roundup, and
                     the propensity of these ingredients to render Roundup toxic, increase
 7                   the toxicity of Roundup, whether these ingredients are carcinogenic,
                     magnify the carcinogenic properties of Roundup, and whether or not
 8                   “inert” ingredients and/or adjuvants were safe for use;

 9                f) Negligently failing to adequately and correctly warn Plaintiff, the
                     public, the medical and agricultural professions, and the EPA of the
10                   dangers of Roundup;
11                g) Negligently failing to petition the EPA to strength the warnings
                     associated with Roundup;
12
                  h) Failing to provide adequate cautions and warnings to protect the health
13                   of users, handlers, applicators, and persons who would reasonably and
                     foreseeably come into contact with Roundup;
14
15                i) Negligently marketing, advertising, and recommending the use of
                     Roundup without sufficient knowledge as to its dangerous
16                   propensities;

17                j) Negligently representing that Roundup was safe for use for its
                     intended purpose, and/or that Roundup was safer than ordinary and
18                   common items such as table salt, when, in fact, it was unsafe;

19                k) Negligently representing that Roundup had equivalent safety and
                     efficacy as other forms of herbicides;
20
                  l) Negligently designing Roundup in a manner, which was dangerous to
21                   its users;
22                m) Negligently manufacturing Roundup in a manner, which was
                     dangerous to its users;
23
                  n) Negligently producing Roundup in a manner, which was dangerous to
24                   its users;
25                o) Negligently formulating Roundup in a manner, which was dangerous
26                   to its users;

27                p) Concealing information from Plaintiff while knowing that Roundup
                     was unsafe, dangerous, and/or non-conforming with EPA regulations;
28



                                                   18                        Case No.
                                               COMPLAINT
     Case 2:20-cv-00267-SMJ       ECF No. 1      filed 08/03/20    PageID.19 Page 19 of 29



                     q) Improperly concealing and/or misrepresenting information from
 1                      Plaintiff, scientific and medical professionals, and/or the EPA,
                        concerning the severity of risks and dangers of Roundup compared to
 2                      other forms of herbicides; and
 3                   r) Negligently selling Roundup with a false and misleading label.
 4
             123.    Defendant under-reported, underestimated, and downplayed the serious dangers of
 5
      Roundup.
 6
             124.    Defendant negligently and deceptively compared the safety risks and/or dangers of
 7
      Roundup with common everyday foods such as table salt, and other forms of herbicides.
 8
             125.    Defendant was negligent and/or violated Washington law in the designing,
 9
      researching, supplying, manufacturing, promoting, packaging, distributing, testing, advertising,
10
      warning, marketing, and selling of Roundup in that it:
11
12                   a) Failed to use ordinary care in designing and manufacturing Roundup
                        so as to avoid the aforementioned risks to individuals when Roundup
13                      was used as an herbicide;

14                   b) Failed to accompany their product with proper and/or accurate
                        warnings regarding all possible adverse side effects associated with the
15                      use of Roundup;
16                   c) Failed to accompany their product with proper warnings regarding all
                        possible adverse side effects concerning the failure and/or malfunction
17                      of Roundup;
18                   d) Failed to accompany their product with accurate warnings regarding
                        the risks of all possible adverse side effects concerning Roundup;
19
                     e) Failed to warn Plaintiff of the severity and duration of such adverse
20                      effects, as the warnings given did not accurately reflect the symptoms,
                        or severity of the side effects including, but not limited to, the
21                      development of NHL;
22
                     f) Failed to conduct adequate testing, clinical testing and post-marketing
23                      surveillance to determine the safety of Roundup;

24                   g) Failed to conduct adequate testing, clinical testing, and post-marketing
                        surveillance to determine the safety of Roundup’s “inert” ingredients
25                      and/or adjuvants;

26                   h) Negligently misrepresented the evidence of Roundup’s genotoxicity
                        and carcinogenicity; and
27
                     i) Was otherwise careless and/or negligent.
28



                                                       19                        Case No.
                                                  COMPLAINT
     Case 2:20-cv-00267-SMJ         ECF No. 1      filed 08/03/20     PageID.20 Page 20 of 29




 1             126.   Despite the fact that Defendant knew or should have known that Roundup caused, or
 2    could cause, unreasonably dangerous side effects, Defendant continued and continue to market,
 3    manufacture, distribute, and/or sell Roundup to consumers, including to Plaintiff.
 4             127.   Defendant knew or should have known that consumers such as Plaintiff would
 5    foreseeably suffer injury as a result of Defendant’s failure to exercise ordinary care, as set forth
 6    above.
 7             128.   Defendant’s violations of law and/or negligence were the proximate cause of
 8    Plaintiff’s injuries, harm and economic loss, which Plaintiff suffered and/or will continue to suffer.
 9             129.   As a result of the foregoing acts and omissions, Plaintiff suffered from serious and
10    dangerous side effects including, but not limited to, NHL, as well as other severe and personal
11    injuries which are permanent and lasting in nature, physical pain and mental anguish, diminished
12    enjoyment of life, and financial expenses for hospitalization and medical care. Further, Plaintiff
13    suffered life-threatening NHL, and severe personal injuries, which are permanent and lasting in
14    nature, physical pain and mental anguish, including diminished enjoyment of life.
15             130.   WHEREFORE, Plaintiff respectfully request that this Court enter judgment in
16    Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
17    incurred, attorneys’ fees and all relief as this Court deems just and proper.
18                                  SECOND CLAIM FOR RELIEF
                          (STRICT PRODUCTS LIABILITY—DESIGN DEFECT)
19
20             131.   Plaintiff repeats, reiterates and, re-alleges each and every allegation of this
21    Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect
22    as if more fully set forth herein.
23             132.   At all times herein mentioned, Defendant designed, researched, manufactured,
24    tested, advertised, promoted, sold, distributed, and/or had acquired the entity who has designed,
25    researched, tested, advertised, promoted, marketed, sold, and distributed Roundup as hereinabove
26    described that was used by Plaintiff.
27
28



                                                         20                           Case No.
                                                     COMPLAINT
     Case 2:20-cv-00267-SMJ        ECF No. 1      filed 08/03/20    PageID.21 Page 21 of 29




 1           133.    Defendant’s Roundup was expected to and did reach the usual consumers, handlers,
 2    and persons coming into contact with said product without substantial change in the condition in
 3    which it was produced, manufactured, sold, distributed, and marketed by the Defendant.
 4           134.    At those times, Roundup was in an unsafe, defective, and inherently dangerous
 5    condition, which was dangerous to users, and in particular, Plaintiff.
 6           135.    The Roundup designed, researched, manufactured, tested, advertised, promoted,
 7    marketed, sold, and distributed by Defendant was defective in design or formulation in that, when it
 8    left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the benefits
 9    associated with the design or formulation of Roundup.
10           136.    The Roundup designed, researched, manufactured, tested, advertised, promoted,
11    marketed, sold, and distributed by Defendant was defective in design and/or formulation, in that,
12    when it left the hands of the Defendant’s manufacturer and/or supplier, it was unreasonably
13    dangerous, unreasonably dangerous in normal use, and it was more dangerous than an ordinary
14    consumer would expect.
15           137.    At all times herein mentioned, Roundup was in a defective condition and unsafe, and
16    Defendant knew or had reason to know that said product was defective and unsafe, especially when
17    used in the form and manner as provided by Defendant. In particular, Roundup was defective in the
18    following ways:
19                   a) When placed in the stream of commerce, Roundup Products were
                        defective in design and formulation and, consequently, dangerous to
20                      an extent beyond that which an ordinary consumer would anticipate.
21                   b) When placed in the stream of commerce, Roundup products were
22                      unreasonably dangerous in that they were hazardous and posed a grave
                        risk of cancer and other serious illnesses when used in a reasonably
23                      anticipated manner.

24                   c) When placed in the stream of commerce, Roundup products contained
                        unreasonably dangerous design defects and were not reasonably safe
25                      when used in a reasonably anticipated manner.

26                   d) Defendant did not sufficiently test, investigate, or study its Roundup
                        products.
27
                     e) Exposure to Roundup presents a risk of harmful side effects that
28                      outweigh any potential utility stemming from the use of the herbicide.



                                                        21                        Case No.
                                                   COMPLAINT
     Case 2:20-cv-00267-SMJ         ECF No. 1      filed 08/03/20     PageID.22 Page 22 of 29



                      f) Defendant knew or should have known at the time of marketing its
 1                       Roundup products that exposure to Roundup and could result in cancer
                         and other severe illnesses and injuries.
 2
                      g) Defendant did not conduct adequate post-marketing surveillance of its
 3                       Roundup products.
 4
             138.     Defendant knew, or should have known that at all times herein mentioned its
 5
      Roundup was in a defective condition, and was and is inherently dangerous and unsafe.
 6
             139.     Plaintiff was exposed to Roundup, as described above, without knowledge of
 7
      Roundup’s dangerous characteristics.
 8
             140.     At the time of Plaintiff’s use of and exposure to Roundup, Roundup was being used
 9
      for the purposes and in a manner normally intended, as a broad-spectrum herbicide.
10
             141.     Defendant with this knowledge voluntarily designed its Roundup with a dangerous
11
      condition for use by the public, and in particular Plaintiff.
12
             142.     Defendant had a duty to create a product that was not unreasonably dangerous for its
13
      normal, intended use.
14
             143.     Defendant created a product that was and is unreasonably dangerous for its normal,
15
      intended use.
16
             144.     Defendant marketed and promoted a product in such a manner so as to make it
17
      inherently defective as the product downplayed its suspected, probable, and established health risks
18
      inherent with its normal, intended use.
19
             145.     The Roundup designed, researched, manufactured, tested, advertised, promoted,
20
      marketed, sold, and distributed by Defendant was manufactured defectively in that Roundup left the
21
      hands of Defendant in a defective condition and was unreasonably dangerous to its intended users.
22
             146.     The Roundup designed, researched, manufactured, tested, advertised, promoted,
23
      marketed, sold, and distributed by Defendant reached their intended users in the same defective and
24
      unreasonably dangerous condition in which the Defendant’s Roundup was manufactured.
25
             147.     Defendant designed, researched, manufactured, tested, advertised, promoted,
26
      marketed, sold, and distributed a defective product, which created an unreasonable risk to the health
27
      of consumers and to Plaintiff in particular, and Defendant is therefore strictly liable for the injuries
28
      sustained by Plaintiff.


                                                         22                         Case No.
                                                    COMPLAINT
     Case 2:20-cv-00267-SMJ         ECF No. 1      filed 08/03/20    PageID.23 Page 23 of 29




 1            148.    Plaintiff could not, by the exercise of reasonable care, have discovered Roundup’s
 2    defects herein mentioned or perceived its danger.
 3            149.    By reason of the foregoing, Defendant has become strictly liable to the Plaintiff for
 4    the manufacturing, marketing, promoting, distribution, and selling of a defective product, Roundup.
 5            150.    Defendant’s defective design, of Roundup amounts to willful, wanton, and/or
 6    reckless conduct by Defendant.
 7            151.    Defects in Defendant’s Roundup were the cause or a substantial factor in causing
 8    Plaintiff’s injuries.
 9            152.    As a result of the foregoing acts and omission, Plaintiff developed NHL, and
10    suffered severe and personal injuries, which are permanent and lasting in nature, physical pain and
11    mental anguish, including diminished enjoyment of life, and financial expenses for hospitalization
12    and medical care.
13            153.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
14    Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
15    incurred, attorneys’ fees and all relief as this Court deems just and proper.
16                                  THIRD CLAIM FOR RELIEF
                         (STRICT PRODUCTS LIABILITY—FAILURE TO WARN)
17
18            154.    Plaintiff repeats, reiterates and re-alleges each and every allegation of this Complaint
19    contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more
20    fully set forth herein.
21            155.    Defendant has engaged in the business of selling, testing, distributing, supplying,
22    manufacturing, marketing, and/or promoting Roundup, and through that conduct has knowingly and
23    intentionally placed Roundup into the stream of commerce with full knowledge that it reaches
24    consumers such as Plaintiff who are exposed to it through ordinary and reasonably foreseeable uses.
25            156.    Defendant did in fact sell, distribute, supply, manufacture, and/or promote Roundup
26    to Plaintiff. Additionally, Defendant expected the Roundup that they were selling, distributing,
27    supplying, manufacturing, and/or promoting to reach—and Roundup did in fact reach—consumers,
28



                                                        23                            Case No.
                                                    COMPLAINT
     Case 2:20-cv-00267-SMJ        ECF No. 1      filed 08/03/20    PageID.24 Page 24 of 29




 1    including Plaintiff, without any substantial change in the condition of the product from when it was
 2    initially distributed by Defendant.
 3           157.    At the time of manufacture, Defendant could have provided the warnings or
 4    instructions regarding the full and complete risks of Roundup and glyphosate-containing products
 5    because it knew or should have known of the unreasonable risks of harm associated with the use of
 6    and/or exposure to such products.
 7           158.    At all times herein mentioned, the aforesaid product was defective and unsafe in
 8    manufacture such that it was unreasonably dangerous to the user, and was so at the time it was
 9    distributed by Defendant and at the time Plaintiff was exposed to and/or ingested the product. The
10    defective condition of Roundup was due in part to the fact that it was not accompanied by proper
11    warnings regarding its carcinogenic qualities and possible side effects, including, but not limited to,
12    developing NHL as a result of exposure and use.
13           159.    Roundup did not contain a warning or caution statement, which was necessary and,
14    if complied with, was adequate to protect health those exposed in violation of 7 U.S.C.
15    § 136j(a)(1)(E).
16           160.    Defendant’s failure to include a warning or caution statement which was necessary
17    and, if complied with, was adequate to protect the health of those exposed, violated 7 U.S.C.
18    § 136j(a)(1)(E) as well as the laws of the State of Washington.
19           161.    Defendant could have amended the label of Roundup to provide additional warnings.
20           162.    This defect caused serious injury to Plaintiff, who used Roundup in its intended and
21    foreseeable manner.
22           163.    At all times herein mentioned, Defendant had a duty to properly design,
23    manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain supply,
24    provide proper warnings, and take such steps to assure that the product did not cause users to suffer
25    from unreasonable and dangerous side effects.
26           164.    Defendant labeled, distributed, and promoted the aforesaid product that it was
27    dangerous and unsafe for the use and purpose for which it was intended.
28



                                                        24                         Case No.
                                                   COMPLAINT
     Case 2:20-cv-00267-SMJ        ECF No. 1      filed 08/03/20    PageID.25 Page 25 of 29




 1           165.    Defendant failed to warn of the nature and scope of the side effects associated with
 2    Roundup, namely its carcinogenic properties and its propensity to cause or serve as a substantial
 3    contributing factor in the development of NHL.
 4           166.    Defendant was aware of the probable consequences of the aforesaid conduct.
 5    Despite the fact that Defendant knew or should have known that Roundup caused serious injuries,
 6    Defendant failed to exercise reasonable care to warn of the dangerous carcinogenic properties and
 7    side effect of developing NHL from Roundup exposure, even though these side effects were known
 8    or reasonably scientifically knowable at the time of distribution. Defendant willfully and
 9    deliberately failed to avoid the consequences associated with their failure to warn, and in doing so,
10    Defendant acted with a conscious disregard for the safety of Plaintiff.
11           167.    At the time of exposure, Plaintiff could not have reasonably discovered any defect in
12    Roundup prior through the exercise of reasonable care.
13           168.    Defendant, as the manufacturer and/or distributor of the subject product, is held to
14    the level of knowledge of an expert in the field.
15           169.    Plaintiff reasonably relied upon the skill, superior knowledge, and judgment of
16    Defendant.
17           170.    Had Defendant properly disclosed the risks associated with Roundup, Plaintiff
18    would have avoided the risk of NHL by not using Roundup.
19           171.    The information that Defendant did provide or communicate failed to contain
20    adequate warnings and precautions that would have enabled Plaintiff, and similarly situated
21    individuals, to utilize the product safely and with adequate protection. Instead, Defendant
22    disseminated information that was inaccurate, false, and misleading and which failed to
23    communicate accurately or adequately the comparative severity, duration, and extent of the risk of
24    injuries associated with use of and/or exposure to Roundup and glyphosate; continued to promote
25    the efficacy of Roundup, even after it knew or should have known of the unreasonable risks from
26    use or exposure; and concealed, downplayed, or otherwise suppressed, through aggressive
27    marketing and promotion, any information or research about the risks and dangers of exposure to
28    Roundup and glyphosate.



                                                          25                      Case No.
                                                   COMPLAINT
     Case 2:20-cv-00267-SMJ          ECF No. 1     filed 08/03/20     PageID.26 Page 26 of 29




 1            172.    To this day, Defendant has failed to adequately warn of the true risks of Plaintiff’s
 2    injuries associated with the use of and exposure to Roundup.
 3            173.    As a result of their inadequate warnings, Roundup was defective and unreasonably
 4    dangerous when it left the possession and/or control of Defendant, were distributed by Defendant,
 5    and used by Plaintiff.
 6            174.    As a direct and proximate result of Defendant’s actions as alleged herein, and in
 7    such other ways to be later shown, the subject product caused Plaintiff to sustain injuries herein
 8    alleged.
 9            175.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
10    Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
11    incurred, attorneys’ fees and all relief as this Court deems just and proper.
12                                    FOURTH CLAIM FOR RELIEF
                                   (BREACH OF IMPLIED WARRANTIES)
13
14            176.    Plaintiff repeats, reiterates, and re-alleges each and every allegation of this
15    Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect
16    all if more fully set forth herein.
17            177.    At all times herein mentioned, Defendant manufactured, distributed, compounded,
18    recommended, merchandized, advertised, promoted, and sold Roundup and/or has acquired the
19    entity who manufactured, compound portrayed, distributed, recommended, merchandized,
20    advertised, promoted, and sold Roundup, as a broad spectrum herbicide. These actions were under
21    the ultimate control and supervision of Defendant.
22            178.    At the time Defendant marketed, sold, and distributed Roundup for use by Plaintiff,
23    Defendant knew of Roundup’s intended use and impliedly warranted the product to be or
24    merchantable quality and safe and fit for this use.
25            179.    The Defendant impliedly represented and warranted to Plaintiff and users of
26    Roundup, the agricultural community, and/or the EPA that Roundup was safe and of merchantable
27    quality and fit for the ordinary purpose for which it was to be used.
28



                                                         26                           Case No.
                                                     COMPLAINT
     Case 2:20-cv-00267-SMJ        ECF No. 1      filed 08/03/20     PageID.27 Page 27 of 29




 1           180.    These representations and warranties were false, misleading, and inaccurate in that
 2    Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and defective.
 3           181.    Plaintiff and/or the EPA did rely on said implied warranty of merchantability of
 4    fitness for particular use and purpose.
 5           182.    Plaintiff reasonably relied upon the skill and judgment of Defendant as to whether
 6    Roundup was of merchantable quality and safe and fit for its intended use.
 7           183.    Roundup was injected into the stream of commerce by Defendant in a defective,
 8    unsafe, and inherently dangerous condition, and the products’ materials were expected to and did
 9    reach users, handlers, and persons coming into contact with said products without substantial
10    change in the condition in which they were sold.
11           184.    The Defendant breached the aforesaid implied warranties, as their herbicide
12    Roundup was not fit for its intended purposes and uses.
13           185.    As a result of the foregoing acts and omissions, Plaintiff suffered from NHL and
14    suffered severe and personal injuries which are permanent and lasting in nature, physical pain and
15    mental anguish, including diminished enjoyment of life, financial expenses for hospitalization and
16    medical care, including medical expenses and other economic, and non-economic damages.
17           186.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
18    Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
19    incurred, attorneys’ fees and all relief as this Court deems just and proper.
20                                          PRAYER FOR RELIEF
21           WHEREFORE, Plaintiff demands judgment against Defendant on each of the above-
22    referenced claims and causes of action and as follows:
23           1.      Awarding compensatory damages in excess of the jurisdictional amount, including,
24    but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and other non-
25    economic damages in an amount to be determined at trial of this action;
26           2.      Awarding compensatory damages to Plaintiff for past and future damages, including,
27    but not limited to, Plaintiff’s pain and suffering and for severe and permanent personal injuries
28    sustained by Plaintiff including health care costs and economic loss;



                                                         27                           Case No.
                                                    COMPLAINT
     Case 2:20-cv-00267-SMJ           ECF No. 1      filed 08/03/20        PageID.28 Page 28 of 29




 1              3.     Awarding economic damages in the form of medical expenses, out of pocket
 2    expenses, lost earnings and other economic damages in an amount to be determine at trial of this
 3    action;
 4              4.     Punitive and/or exemplary damages for the wanton, willful, fraudulent, and reckless
 5    acts of the Defendant which demonstrated a complete disregard and reckless indifference for the
 6    safety and welfare of the general public and to Plaintiff in an amount sufficient to punish Defendant
 7    and deter future similar conduct, to the extent allowed by applicable law;
 8              5.     Pre-judgment interest;
 9              6.     Post-judgment interest;
10              7.     Awarding Plaintiff reasonable attorneys’ fees;
11              8.     Awarding Plaintiff the costs of these proceedings; and
12              9.     Such other and further relief as this Court deems just and proper.
13                                         DEMAND FOR JURY TRIAL
14              Plaintiff hereby demands trial by jury as to all issues.
15
16
      Dated: August 3, 2020                                ANDRUS ANDERSON LLP
17
                                                       By: /s/Jeffrey D. Boyd
18                                                        Jeffrey D. Boyd, WSBA #41620
19                                                        NELSON BOYD, PLLC
                                                          411 University Street, Suite 1200
20                                                        Seattle, Washington 98101
                                                          Telephone: (206) 971-7601
21                                                        boyd@nelsonboydlaw.com
22
23                                                         /s/Deborah M. Nelson
                                                           Deborah M. Nelson, WSBA #23087
24
                                                           NELSON BOYD, PLLC
25                                                         411 University Street, Suite 1200
                                                           Seattle, Washington 98101
26                                                         Telephone: (206) 971-7601
27                                                         nelson@nelsonboydlaw.com

28
                                                           Lori E. Andrus (to be admitted pro hac vice)


                                                           28                        Case No.
                                                      COMPLAINT
     Case 2:20-cv-00267-SMJ   ECF No. 1   filed 08/03/20   PageID.29 Page 29 of 29




                                               lori@andrusanderson.com
 1
                                               Jennie Lee Anderson (to be admitted pro hac vice)
 2                                             jennie@andrusanderson.com
                                               ANDRUS ANDERSON LLP
 3                                             155 Montgomery Street, Suite 900
                                               San Francisco, CA 94104
 4
                                               Telephone: (415) 986-1400
 5                                             Facsimile: (415) 986-1474
 6                                             Attorneys for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               29                        Case No.
                                           COMPLAINT
